I concur in the dissenting opinion of Mr. Justice MOFFAT. While as stated in both the prevailing and dissenting opinions no "hog" case has been called to our attention — an adjudicated case involving a statute and a subject-matter identical with our statute under consideration — yet, numerous cases are referred to involving principles of law applicable to the case in hand. We start with the proposition that class legislation is obnoxious and forbidden. To avoid legislative invasion, it is not enough that a class be created or designated and the act made applicable to all embraced within it. The more essential requirement is that the classification must be reasonable and natural and based on some substantial difference between the situation of such class and other individuals or associations to which it does not apply, that there must be substantial distinctions which make real differences and which inhere in the subject-matter of the legislation and bear a just relation to the act with respect to which the classification is made. That, it must be assumed, is readily conceded and runs through all the texts and cases of the subject.
Considered from such viewpoint, what then have we? The Woodmen of the World is a corporation. It is organized as a "fraternal benefit society." It has officers, managing boards, agents, etc., power to contract and to be contracted *Page 568 
with, among other things, to enter into contracts of life insurance with its members, levy assessments to meet and pay benefit certificates and death claims, acquire and hold property, sue and to be sued the same as a corporation organized for pecuniary profit. Thus, what inherent, natural, or substantial difference or distinction is there justifying the creation of a class of which the Woodmen of the World is included, prescribing an exclusive method of service of legal process and fixing a time for appearance, different from all other persons, corporations, and associations, and which, if not strictly complied with, renders service of process ineffectual and void? The Woodmen of the World, as alleged in the complaint filed in the city court, ever since 1891 and at the time of the filing of the complaint, was "a corporation under the laws of the State of Utah," engaged in business in Utah through agents and servants in the state in charge thereof; that the plaintiff held a policy of life insurance issued to him by the defendant, the Woodmen of the World, "and that the defendant fraudulently and wrongfully sought to levy assessments in addition to the regular monthly assessments, not to pay or meet death losses, but to induce, coerce and compel the plaintiff and others to surrender their contract of insurance and accept other and different contracts instead, which additional assessments, as alleged, the plaintiff paid under protest and sought to recover back the moneys so paid. Because the class created included fraternal, mutual, and benefit incorporated societies or organizations, I see no more reason or any inherent, natural, or substantial difference or distinction to enlarge the time in which it is required to respond to a service of legal process, than to enlarge the time to make performance, serve notice, or assert rights, not enjoyed by or granted to others not embraced within the class. In such particular, I see no distinction between a corporation organized for pecuniary profit and one for mutual benefit of its members. Each in the conduct of its business acts, and is required to act, in pursuance of its charter and within its corporate capacity, both equally *Page 569 
amenable to the law and with equal power to sue, to be sued, and to maintain and defend rights.
I thus think the classification unreasonable and unauthorized.